Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figures 2-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,750,704 to Connell et al. (“Connell”).
With respect to claim 1, Connell discloses in Fig. 2 a circuit, comprising: 
a first input transistor (e.g., M1) having conductive terminals respectively coupled to a first output node (e.g., 28) and one (e.g., ground) of a supply node and ground, the first input transistor (e.g., M1) having a control terminal coupled to a first input node; 
a second input transistor (e.g., M2) having conductive terminals respectively coupled to a second output node and the one (e.g., ground) of the supply node and ground, the second input transistor having a control terminal coupled to a second input node; 
a capacitance (e.g., Cp coupled to 24) having a first side coupled to the other of the supply node (e.g., the power supply coupled to Cp) and ground and having a second side; 
a first load transistor (e.g., M3) having conductive terminals respectively coupled to the first output node (e.g., 28) and the other (e.g., the power supply coupled to Cp) of the supply node and ground, the first load transistor (e.g., M3) having a control terminal coupled to the second side of the capacitance; 
a second load transistor (e.g., M4) having conductive terminals respectively coupled to the second output node (e.g., 30) and the other (e.g., the power supply coupled to Cp) of the supply node and ground, the second load transistor (e.g., M4) having a control terminal coupled to (e.g., via C2) the second side of the capacitance (e.g., Cp coupled to 24); and 
a reset switch circuit (e.g., S1) configured to, in response to being activated, short the first output node, the second output node, the control terminal of the first load transistor and the control terminal of the second load transistor (e.g., S1 shorts 28 and S4 together and shorts 26 and 30 together).  
With respect to claim 2, a current supply source (e.g., I1) having an anode and a cathode, wherein one of the anode and the cathode is coupled to one (e.g., ground) of the supply node and ground, and wherein the other of the anode and the cathode is configured to sink or source both a first current flowing through the first input transistor and the first load transistor (e.g., M1 and M3) and a second current flowing through the second input transistor and the second load transistor (e.g., M2 and M4).  
With respect to claim 3, the first input transistor and the second input transistor (e.g., M1-M2) have a first polarity in common and the first load transistor and the second load transistor (e.g., M3-M4) have a second polarity, opposite the first polarity, in common.  
With respect to claim 4, the first input transistor, the second input transistor, the first load transistor and the second load transistor (e.g., M1-M4) are field-effect transistors (FETs).  
With respect to claim 5, the first input transistor, the second input transistor, the first load transistor and the second load transistor (e.g., M1-M4) are metal-oxide-semiconductor FETs (MOSFETs).  
With respect to claim 13, the above discussion for claim 1 similarly applies.  
With respect to claims 16-19, the above discussion for dependent claims of claim 1 similarly applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Connell.
With respect to claim 7, the above discussion for claim 1 similarly applies.  Connell fails to explicitly disclose that the preamplifier Fig. 2 circuit is coupled to a latch circuit having input nodes coupled to the first output node and the second output node, respectively, and output nodes, wherein in response to receiving a first input signal at the first input node and a second input signal at the second input node, the latch circuit is configured to provide between the respective output nodes a differential latched signal that based on an outcome of a comparison between the first input signal and the second input signal.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a latch circuit having differential inputs and outputs may be used to latch an output of a preamplifier; an official notice of the foregoing fact is hereby taken.  For example, Connell discloses at Col. 1 ll. 35-42 that a latch may follow a preamplifier.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use, at the differential outputs of the preamplifier Fig. 2 circuit of Connell, the notoriously well-known latch circuit having differential inputs and outputs because such a modification allows latching of the differential outputs for subsequent use.  
With respect to claims 8-11, the above discussion for dependent claims of claim 1 similarly applies.

Allowable Subject Matter
Claims 6, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842